       Case 2:19-cv-01020-KG-CG Document 58 Filed 09/03/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

NATIONAL AMERICAN INSURANCE
COMPANY, et al.,

      Plaintiffs,

v.                                                            CV No. 19-1020 KG/CG

IRIS RODRIQUEZ, as the Personal
Representative of the ESTATE OF
CHAD ZACK RODRIQUEZ, et al.,

      Defendants.


                        ORDER FOR JOINT STATUS REPORT

      IT IS HEREBY ORDERED that the parties shall prepare a joint status report

outlining the status of discovery and mediation. The parties are directed to submit the

status report no later than September 14, 2020.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
